DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. Applicant’s arguments will now be addressed:
Applicant argues (Remarks; p. 8, 1st paragraph) “On the other hand, every second NN candidates of Applicant's specification is for the same task (e.g. age prediction and gender prediction). As being performed by a model for detecting a position of each different part, the prediction of Level 3 in Zhou is different from the second NN candidates of Applicant's specification”. The Examiner would like to point out in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., every second NN candidates of Applicant's specification is for the same task (e.g. age prediction and gender prediction)) are not recited in the rejected independent claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant also argues (Remarks; p. 8, 2nd paragraph) that prior art Zhou (Zhou et al., US 2015/0347822 A1) “is silent about selecting one second NN from among a In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Prior art Yoo (Yoo et al., US 2018/0373924 A1) teaches a second recognition neural network from a plurality of second recognition neural network candidates (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]) based on the first attribute (based on if an occlusion is present such as mask 740) (Fig. 7; [0124]). Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]); and wherein the neural network can be used for facial verification ([0131], [0133], and [0138]). However, Yoo does not explicitly teach a determination unit that determines a second recognition neural network from a plurality of second recognition neural network candidates. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein a determination unit (face recognition system 100)(Fig. 1; [0031]) that determines a 
Lastly, Applicant argues (Remarks; p. 8, 3rd paragraph) that neither Yoo nor Zhou teaches “selecting a second recognition neural network from a plurality of second recognition neural network candidates based on the first attribute; and recognizing at least one second attribute of the object by using the second recognition neural network, wherein the plurality of second recognition neural network candidates output the second attribute of the object by inputting the first feature”. Prior art Yoo (Yoo et al., US 2018/0373924 A1) teaches a second recognition neural network from a plurality of second recognition neural network candidates (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]) based on the first attribute (based on if an occlusion is present such as mask 740) (Fig. 7; [0124]); and recognizing at least one second attribute of the object (determining the identity of the person based on facial verification)([0126]) by using the second recognition neural network (using the different neural networks for wherein each of the plurality of second recognition neural network candidate (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]) outputs the second attribute (determining the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710) (Fig. 7; [0124]) by inputting the first feature (by inputting the facial landmarks if they aren’t occluded) (Fig. 7; [0124]). Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]); and wherein the neural network can be used for facial verification ([0131], [0133], and [0138]). However, Yoo does not explicitly teach a determination unit that determines a second recognition neural network from a plurality of second recognition neural network candidates. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein a determination unit (face recognition system 100)(Fig. 1; [0031]) that determines a second recognition neural network (selecting a neural network for the specified facial landmark)(Figs. 2 and 3; [0051]) from a plurality of second recognition neural network candidates (wherein there are four neural networks, one for each of the facial 
Claim 16 has been newly added and prior art Jin et al., US 2019/0294860 A1 (Jin) has been newly added to teach the newly added claim limitation.
The 35 USC 112(f) invoking has been withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2018/0373924 A1 (Yoo), and further in view of Zhou et al., US 2015/0347822 A1 (Zhou).
Regarding claim 1, Yoo teaches an attribute recognition apparatus (computing apparatus 120)(Fig. 1; [0060] and [0074]), comprising: 
one or more processors (when executed by a processor)([0025]); and one or more memories (non-transitory computer-readable storage medium)([0025]) storing executable instructions (storing instructions)([0025]) which, when executed by the one or more processors (when executed by a processor)([0025]), cause the attribute recognition apparatus to perform operations including:
an extraction unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that extracts a first feature from an image (extracting a face area 720 from input image 710, which includes facial landmarks 730)(Fig. 7; [0124]) by using a 5feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]); 
a first recognition unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that recognizes a first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) of an object in the image (of the face of the person 720 in the image 710)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using a first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]); 
a second recognition neural network based on the 10first attribute (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]); and 
(computing apparatus 120)(Fig. 1; [0060] and [0074]) that recognizes at least one second attribute (determining the identity of the person based on facial verification)([0126]) of the object based on the first feature (determining the identity of the person’s face in the input image based on the facial landmarks 730)(Figs. 7 and 9; [0124-0126] and [0135-0136]) by using the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]),  wherein each of the plurality of second recognition neural network candidate (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]) outputs the second attribute (determining the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710) (Fig. 7; [0124]) by inputting the first feature (by inputting the facial landmarks if they aren’t occluded) (Fig. 7; [0124]). 
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]); and wherein the neural network can be used for facial verification ([0131], [0133], and [0138]).
However, Yoo does not explicitly teach a determination unit that determines a second recognition neural network from a plurality of second recognition neural network candidates.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein a determination unit (face recognition system 100)(Fig. 1; [0031]) that determines a second recognition neural network (selecting a neural network for the specified facial landmark)(Figs. 2 and 3; [0051]) from a plurality of second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each (Zhou; [0007] and [0025]).

Regarding claim 10, Yoo teaches an attribute recognition method (facial verification method)(Abstract), comprising: 
an extracting step of extracting (computing apparatus 120)(Fig. 1; [0060] and [0074]) a first feature from an image (extracting a face area 720 from input image 710, which includes facial landmarks 730)(Fig. 7; [0124]) by using a 5feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]); 
a first recognizing step (computing apparatus 120)(Fig. 1; [0060] and [0074]) of recognizing a first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) of an object in the image (of the face of the person 720 in the image 710)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using a first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]); 
a second recognition neural network based on the 10first attribute (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]); and 
a second recognizing step of (computing apparatus 120)(Fig. 1; [0060] and [0074]) recognizing at least one second attribute (determining the identity of the person based on facial verification)([0126]) of the object based on the first feature (determining the identity of the person’s face in the input image based on the facial landmarks 730)(Figs. 7 and 9; [0124-0126] and [0135-0136]) by using the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), wherein each of the plurality of second recognition neural network candidate (wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors; thus a different neural network would be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network)(Fig. 7; [0124], [0133], and [0138]) outputs the second attribute (determining the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710) (Fig. 7; [0124]) by inputting the first feature (by inputting the facial landmarks if they aren’t occluded) (Fig. 7; [0124]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]); and wherein the neural network can be used for facial verification ([0131], [0133], and [0138]).
However, Yoo does not explicitly teach a determination step of determining a second recognition neural network from a plurality of second recognition neural network candidates.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein a determination step (face recognition system 100)(Fig. 1; [0031]) of determining a second recognition neural network (selecting a neural network for the specified facial landmark)(Figs. 2 and 3; [0051]) from a plurality of second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).

Regarding claim 15, see the rejection made to claim 10 as well as prior art Yoo for a non-transitory computer-readable storage medium (non-transitory computer-readable storage medium)([0025]) storing an instruction (storing instructions)([0025]) for, when executed by a processor (when executed by a processor)([0025]) enabling the attribute recognition method .

Claims 2-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2018/0373924 A1 (Yoo), Zhou et al., US 2015/0347822 A1 (Zhou), and further in view of Gernoth et al., US 2019/0080149 A1 (Gernoth).
Regarding claim 2, Yoo teaches 15wherein the first recognition unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) comprises: 
the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches “attribute is recognized by using a feature associated with the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein a first generation unit (device 100)(Fig. 1; [0025]) attribute is recognized by using (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]) a feature associated with the first attribute (associated with the occlusion, such as a mask)(Fig. 7; [0048]); and wherein recognizing a first attribute (recognizing if an occlusion is present, such as a mask)([0048]) based on the feature associated with the first attribute (based on the probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a (Gernoth; [0005]).

Regarding claim 3, Yoo teaches further comprising: a second generation unit (computing apparatus 120)(Fig. 1; [0060] and [0074]) that generates a second feature (generating a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125]) based on the first 25feature (generating a second feature based on detecting a first facial feature such as landmark 730)(Fig. 7; [0124-0125]) and the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches “the feature associated with the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein a first generation unit (device 100)(Fig. 1; [0025]) that generates a feature (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)(Fig. 7; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 4, Yoo teaches wherein the second feature (a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125-0126]) is a feature associated with at least one second attribute (the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710)(Fig. 7; [0124]).  

Regarding claim 5, Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches wherein the feature associated with the first attribute embodies a probability distribution of the occluder.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein the feature (probability distribution; heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)([0048]) embodies a probability distribution of the occluder (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 6, Yoo teaches wherein the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in a manner of back propagation (using back-propagation)([0131] and [0154]) based on training samples which are labeled (the neural network may be trained based on labeled input image information)([0131]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).

Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images labeled with the first attribute (training images labelled with occlusion indicia)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 7, Yoo teaches wherein, the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in the manner of back propagation (using back-propagation)([0131] and [0154]) 20based on training samples in which labels (the neural network may be trained based on labeled input image information)([0131]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]).

Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there are each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches in which labels correspond to a category of the first attribute.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images in which labels correspond to a category (occluded or not based on the amount of occlusion)([0042]) of the first attribute (training images labelled with occlusion indicia; such as a category of the occlusion, i.e. different amounts of occlusion)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 8, Yoo teaches wherein the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural 25network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated simultaneously (all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]) in the manner of back propagation (using back-propagation)([0131] and [0154]) based on training samples which are labeled (the neural network may be trained based on labeled input image information)([0131]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]).
However, Yoo does not explicitly teach wherein there are a plurality or wherein “each of the second recognition neural network candidates”.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates  (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”. Zhou teaches performing facial landmark (Abstract); and wherein there are each of the second recognition neural network candidates (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images labeled with the first attribute (training images labelled with occlusion indicia)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 9, Yoo teaches wherein the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]), the feature extraction neural network (wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) are updated by determining a loss which is caused by passing training samples (updated based on training and calculating an example loss due to differences between the output feature value and a previously determined desired feature value)([0094]), which are labeled (the neural network may be trained based on labeled input image information)([0131]), through these neural networks (through all the neural networks during training; all the feature extraction, registration, and facial verification processes are also applicable to the training apparatus 1100)(Fig. 11; [0154]); 
(wherein the extracted features are extracted using a neural network)([0063], [0080], and [0131]) and the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]) is used as a parameter for determining a loss (wherein detecting or not detecting facial landmarks, i.e. desired feature values, are used as parameters for determining an example loss; and thus adjusting the parameters to reduce the example loss)([0094]) caused by the second recognition neural network (wherein a neural network can be trained for the image verification or rejection)([0131], [0133], and [0138]).  
Yoo teaches wherein a plurality of different neural networks can be used for a plurality of distinct recognizers or extractors ([0133]); thus a different neural network can be used for each facial feature and based on if one of the facial features is occluded detecting a different facial feature using the neural network (Fig. 7; [0124]).
However, Yoo does not explicitly teach wherein there are a plurality or wherein “each of the second recognition neural network candidates”.
Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and wherein there is each of the second recognition neural network candidates  (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoo to include a plurality of neural networks for each facial feature since it allows for a more accurate estimation of the facial landmark (Zhou; [0007] and [0025]).
Yoo teaches training using back-propagation based on training samples which are labeled ([0131] and [0154]), and the separate verifier that verifies whether an occlusion is present is also trained ([0124]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”. Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract); and (wherein there are four neural networks, one for each of the facial landmarks)(Figs. 2 and 3; [0051]); however, neither explicitly teaches wherein the training samples are labeled with “the first attribute”
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); and wherein the neural network is trained using training images labeled with the first attribute (training images labelled with occlusion indicia)([0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include training using labeled images with occlusion indicia because it increases the accuracy of detecting an occlusion.

Regarding claim 11, Yoo teaches 15wherein the first recognition step (computing apparatus 120)(Fig. 1; [0060] and [0074]) comprises: 
attribute is recognized by using (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) based on the first feature (wherein the occlusion, such as mask 740, is detected based on a detection result of the facial landmarks)(Fig. 7; [0124]) by using the first recognition neural network (wherein the occlusion, such as mask 740, is detected using a separate verifier configured to verify whether an occlusion region is present; wherein the separate verifier can be implemented through a trained neural network)(Fig. 7; [0124]). 20Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches “a first generation step of generating a feature associated with the first attribute” or recognizing a first attribute “based on the feature associated with the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein a first generation step (device 100)(Fig. 1; [0025]) of generating a feature (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)(Fig. 7; [0048]); and wherein recognizing a first attribute (recognizing if an occlusion is present, such as a mask)([0048]) based on the feature associated with the first attribute (based on the probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Regarding claim 12, Yoo teaches further comprising: a second generating step (computing apparatus 120)(Fig. 1; [0060] and [0074]) of generating a second feature (generating a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125]) based on the first 25feature (generating a second feature based on detecting a first facial feature such as landmark 730)(Fig. 7; [0124-0125]) and the first attribute (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches “the feature associated with the first attribute”.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein a first generation unit (device 100)(Fig. 1; [0025]) that generates a feature (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)(Fig. 7; [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to (Gernoth; [0005]).

Regarding claim 13, Yoo teaches wherein the second feature (a second facial feature, such as a mouth, that is behind the occlusion, such as mask 740)(Fig. 4, items 756 and 766; [0125-0126]) is a feature associated with at least one second attribute (the identity of the person based on facial verification)([0126]) of the object (of the face of the person 720 in the image 710)(Fig. 7; [0124]).  

Regarding claim 14, Yoo teaches wherein the first attribute is whether the object is occluded by an occlude (determining if an occlusion is present, such as mask 740, occluding the face)(Fig. 7; [0124]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract).
However, neither explicitly teaches wherein the feature associated with the first attribute embodies a probability distribution of the occluder.
Gernoth teaches occlusion of facial features may be detected and assessed in an image captured by a camera on a device (Abstract); wherein the feature (probability distribution; heat map)(Fig. 7; [0046-0048]) associated with the first attribute (associated with the occlusion, such as a mask)([0048]) embodies a probability distribution of the occluder (generating a probability distribution of the occlusion using a heat map)(Fig. 7; [0046-0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include generating a feature such as a heat map to determine if an occlusion exists since it allows for the system to determine how much occlusion of the landmarks there may be in the captured image (Gernoth; [0005]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo et al., US 2018/0373924 A1 (Yoo), Zhou et al., US 2015/0347822 A1 (Zhou), and further in view of Jin et al., US 2019/0294860 A1 (Jin).
Regarding claim 16, Yoo teaches wherein the first attribute is whether the object wears a mask or glasses (determining if an occlusion is present, such as mask 740)(Fig. 7; [0124]) and the second attribute (determining the identity of the person based on facial verification)([0126]). Zhou teaches performing facial landmark localization in a coarse-to-fine manner with a cascade of neural network levels (Abstract). However, neither explicitly states that the second attribute is “one of personal attributes including an age, a gender, a race, a hair color, and a body shape”.
Jin teaches methods and apparatuses for detecting a face and performing face attribute detection on the face image based on a face location result (Abstract); where an attribute can be one of personal attributes including an age, a gender, a race, a hair color, and a body shape (wherein the facial attribute can be determining a gender detection, age detection, and a race detection, and an appearance detection) ([0038-0042]). -6- 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of prior arts to include detecting personal attributes of the person since it can increase the facial verification (Yoo; [0101]) as well as the face image detection can be improved (Jin; Abstract). 
 

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

Contact
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J VANCHY JR whose telephone number is (571)270-1193. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/MICHAEL J VANCHY  JR/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        Michael.Vanchy@uspto.gov